1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                    No. 30,209

10 HAL RAYMOND SNIDER, III,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
13 Gary L. Clingman, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Templeman & Crutchfield, PA
18 Barry C. Crutchfield
19 Lovington, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 SUTIN, Judge.
1       Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4       AFFIRMED.

5       IT IS SO ORDERED.



6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge

8 WE CONCUR:


 9 _________________________________
10 CYNTHIA A. FRY, Chief Judge


11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge




                                           2